UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1849


SANDRA ROBINSON,

                Plaintiff – Appellant,

          v.

NIELSEN TV RATINGS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00009-JRS)


Submitted:   January 28, 2013             Decided:   March 19, 2013


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Robinson, Appellant Pro Se. John M. Barr, Crystal L.
Norrick, JACKSON LEWIS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sandra    Robinson     appeals    the   district     court’s   order

denying her motion to file a belated appeal.                We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons    stated    by   the   district    court.     Robinson   v.

Nielsen TV Ratings, No. 3:10-cv-00009-JRS (E.D. Va. June 19,

2012).      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented    in    the   materials

before   this   court   and     argument    would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                        2